Curia.

We do not find a copy of the Justice’s return among the papers delivered to us, upon which this motion is founded : there is, however a sworn copy among the papers in opposition to the motion. We, ’therefore, grant the míe, as applied for; but-we take the occasion;to remark, that whether the application to amend: be made on the part of the plaintiff, or the defendant in error, we do not grant it unless we have before us the return, or a copy thereof. ■Without this, it is impossible. for. us to see whether the amendment sought be material.
Motion granted.